I should like at the outset, on behalf of the 
Indonesian delegation and on my own behalf, to 
extend heartfelt con-gratulations to Mr. Hollai 
on his election to the presidency of the 
thirty-seventh session of the General Assembly. 
His vast experience and the competence that he 
has exhibited in the realm of multilateral 
diplomacy give us the assurance that under hi 
guidance solid and substantive progress will be 
achieved during this crucial session.
206.	With one regular session and no less than 
four special and emergency sessions, the past 
year has indeed been an exceedingly busy and 
demanding one for the outgoing President, Mr. 
2smat Kittani. He has discharged his manifold 
responsibilities with great skill and patience 
and has contributed substantially to what has 
been achieved in difficult circumstances. We wish 
to register our deep appreciation of his 
leadership.
207.	In the course of the past year the cause 
of international peace and security has, 
regrettably, suffered further serious setbacks. 
Compounding this trend, the world economy 
continues to deteriorate and global economic 
co-operation has been stalemated, while the 
United Nations itself has been repeatedly 
bypassed. Resort to force to settle disputes, 
despite the Charter provisions to the contrary, 
has continued unabated and has even increased. 
Detente, always fragile and too limited in scope 
and substance to begin with, is now a shambles 
and each local conflict now potentially poses a 
greater threat to world peace than ever before. 
In South-West Asia, South-East Asia, the Middle 
East, Africa, Central and South America and other 
regions people continue to suffer the 
consequences of violence and conflict. Yet, 
despite the devastation and hardship that are 
visited upon both the victor and the vanquished 
in war, States persist in their preparations for 
military confrontation.
208.	Local and regional conflicts have become 
increasingly intractable owing to the marked 
tendency of the major Powers to view those 
conflicts from the perspective of their global 
rivalries and to link eventual solutions to their 
wider strategies of mutual containment. As a 
result, the risk of the lesser Powers and the 
countries of the third world being dragged into 
the East-West polarization have grown 
correspondingly.
209.	It is manifest that in an increasingly 
insecure and perilous world the present 
international system has proved to be incapable 
of dealing effectively with the multitude of 
problems. Indeed, the international community has 
long recognized this reality by calling for the 
restructuring of the prevailing system and the 
establishment of a new international order. 
However, despite the new political realities in 
the world and the growing consensus on change, 
the present system is being perpetuated, to the 
detriment of the newly emergent States. It is 
only by recognizing the interests of the 
developing countries and their vast potential for 
contributing to a more peaceful and prosperous 
world of genuine independence that we can begin 
to address the global problems before us.
210.	It is our deep conviction that as long as 
the great Powers seek to enhance their security 
in disregard of the interests of the smaller 
Powers, the question of universal collective 
security envisaged in the Charter will continue 
to elude us. One of the cardinal features of the 
new international system must be greater equality 
and a greater voice in decision-making on vital 
issues for all members of the international 
community.
211.	The multiple crises afflicting our world 
today and the perception of a growing paralysis 
on the part of the United Nations in the attempts 
to find effective solutions to them have further 
deepened the crisis of authority in which the 
Organization has found itself for quite some time.
212.	In this context, I should like to express 
my delegation's great appreciation of the frank 
and lucid report of the Secretary-General, which 
highlighted the alarming erosion of the 
Organization's influence over issues of world 
peace and progress. My Government shares his 
concern for whathe has rightly called the crisis 
of the multilateral approach in coping with the 
myriad of problems that confront us. It is only 
through a renewed commitment and dedication to 
the multilateral approach through the United 
Nations, through dialogue and negotiation, that 
we can reverse the dangerous drift towards global 
disorder, heightened polarization and the revive 
of blatant power politics.
213.	It is imperative to restore the capacity 
of the United Nations to fulfill its mission as 
outlined by the Charter, and our first task must 
necessarily be to ensure a strengthened role for 
the Security Council in settling conflicts. One 
essential component for such a strengthened role, 
in our view, should be the establishment of 
workable machinery for the conciliation of 
disputes and the diffusion of crises before they 
become full-blown wars. But for this and other 
improvements in the operational procedures of the 
Security Council to become possible, there should 
first be a conscious readjustment in the nature 
and extent of the commitment by Member States, 
especially by the permanent members of the 
Security Council, to the wider global 
responsibilities inherent in our common 
acceptance of the Charter.
214.	In his report, the Secretary-General has 
gone beyond analyzing the difficulties the 
Organization is facing and has suggested a number 
of pertinent ways in which Governments of Member 
States could assist, in particular, in developing 
a more viable system of collective security, in 
strengthening United Nations peace keeping 
operations and in enhancing the validity and 
utility of United Nations organs as negotiating 
forums. It is appropriate, therefore, that at 
this critical juncture in the life of the 
Organization we, the Member States, likewise move 
beyond the perfunctory expression of praise and 
support for the Secretary-General's initiative 
and make active conceptual and concrete 
contributions to the elaboration and the early 
realization of the required reforms. As far as 
Indonesia is concerned, it stands ready to extend 
its full co-operation towards this end.
215.	It cannot be said that the past year has 
witnessed any impressive progress on the main 
issues confronting us. Indeed, the lack of 
progress is distinctly disappointing and is in 
strong contrast to the obvious urgency of these 
problems.
216.	Among the central issues confronting the 
international community, particularly in my own 
region of South-East Asia, is the plight of 
Kampuchea.
217.	The situation in Kampuchea has not 
changed substantially and remains a matter of 
serious concern to all of us. Indeed, no 
meaningful progress has been achieved in seeking 
a political solution of the problem. Foreign 
troops are still in Kampuchea, despite repeated 
calls by the international community for their 
total withdrawal. The United Nations supervised 
election to enable the people of Kampuchea to 
determine their own future has not taken place. 
The efforts by the United Nations and the 
International Conference on Kampuchea to seek a 
political solution have yet to yield meaningful 
results.
218.	Despite the lack of progress, however, 
the national forces of Kampuchea have formed the 
Coalition Government of Democratic Kampuchea 
under the leadership of Samdech Norodom Sihanouk, 
which is a clear expression of the will and 
determination of the Kampuchean people to regain 
their sovereignty, independence and territorial 
integrity. It is important to note that the 
Coalition Government has pledged to work for the 
implementation of all decisions of the United 
Nations and the International Conference on 
Kampuchea. It remains the sincere conviction of 
my Government that it would be in the interest of 
all the parties to seek a peaceful and negotiated 
political solution to the Kampuchean problem and 
that the United Nations and the International 
Conference on Kampuchea provide the best forum to 
seek the achievement of such a political solution.
219.	The Association of South-East Asian 
Nations  is committed to seek a just political 
solution to the conflict. Once the Kampuchean 
question isresolved, we are confident that 
suspicion and mistrust will be removed from the 
area, thus paving the way for the resumption of a 
meaningful dialogue and co-operative relations 
among the States in the region. We could then 
look forward with greater confidence to the 
establishment of a zone of peace, freedom and 
neutrality in South-East Asia, thereby fulfilling 
the hopes and aspirations of all peoples in the 
region for stability, progress and prosperity.
220.	The crisis in Afghanistan has also 
affected the process of detente. Indeed, it has 
exacerbated tension and anxiety throughout the 
world and has hindered the resolution of a number 
of issues of world-wide concern. In line with 
United Nations efforts, the non- aligned movement 
and the Organization of the Islamic Conference 
have reiterated the urgent need to seek a 
comprehensive political solution to the problem 
on the basis of the withdrawal of foreign troops 
and respect for the independence, sovereignty, 
territorial integrity and non-aligned status of 
Afghanistan. The Secretary-General has also taken 
constructive steps in seeking a solution of this 
problem. We believe that any such solution should 
ensure that the Afghan people wilt be able to 
determine their own future, free from foreign 
intervention and interference.
221.	Since June 1982, the world has witnessed 
with anger and dismay the Israeli invasion of 
Lebanon. We were shocked at the toll in human 
lives, especially all the Chilean population and 
the incalculable deduction it has wreaked on 
Lebanon. My Government has strongly condemned 
Israel's aggression against the Lebanese and the 
Palestinian peoples and demanded the restoration 
of the sovereignty, territorial integrity and 
political independence of Lebanon. In his 
National Day speech on 17 August President 
Soeharto reiterated.
'Our stand remains as clear and unambiguous as 
before: that is, we continue to be on the side of 
the Arab nation in its struggle against Israeli 
aggression and stand should 2r to shoulder with 
the Palestinian people in their legitimate quest 
for self- determination and to regain their 
homeland .'
222.	The appalling massacre of the Palestinian 
civilians in west Beirut, which is a direct 
consequence of Israel's invasion, has evoked 
universal condemnation. The resumption of the 
seventh emergency special session last week and 
the adoption by consensus of resolution ES-7/9, 
in which the Assembly calls on the Security 
Council to investigate the circumstances and 
extent of the massacre, was a reflection of the 
world's horror over the massacre, for which 
Israel cannot evade responsibility.
223.	It is clear that the aim of the Israeli 
invasion was to destroy the national identity and 
aspirations of the Palestinian people and their 
sole and legitimate representative, the PLO, as 
the standard bearer of Palestinian rights to 
sovereignty and statehood. Israel cannot take 
upon itself the function of a policeman in the 
Middle East, violating as it pleases the 
territorial sovereignty of its neighbors, 
destroying the people of Palestine and imposing 
its will on the Arab world. Israel's expansionism 
and arrogance must be stopped.
224.	My delegation believes that the only hope 
for peace is for Israel to accept Palestinian 
independence and sovereignty as called for and 
supported by nearly all mankind. The question of 
Palestine remains at the heart of the conflict in 
the Middle East, and without a solution to this 
problem no comprehensive settlement can ensure 
peace in the region. The realization of a just 
and lasting peace requires the unconditional 
withdrawal of all Israeli forces from all 
occupied Arab territories, including Jerusalem.
225.	We commend the Twelfth Arab Summit 
Conference, held Fez this month, which has 
demonstrated the unified approach of the Arab 
States to the problem of the Middle East. The 
meeting enumerated /4/J7/6P6] serious and 
reasonable proposals to achieve a solution of the 
Palestinian question. On the other hand, as a 
power which could restrain Israel's aggression, 
intransigence and expansionism, we believe that 
the United States should continue to insist on 
Israel behaving in a more responsible and 
peace-loving manner, befitting a Member of the 
United Nations. It is our sincere hope that the 
proposals of the Fez Summit will receive a 
positive response from all the parties concerned 
so that the long-standing conflict in this region 
will soon be resolved, thereby inaugurating a 
new era of peace for the region as a whole.
226.	The second special session on disarmament 
which was convened, with great expectations, to 
follow up the decisions of the Final Document of 
the Tenth Special Session of the general 
Assembly, adopted in 1978, has become a casualty 
of the present climate of distrust and tension 
and has degenerated into a series of platitudes, 
devoid of substantive commitments. The inability 
to adopt a comprehensive program of disarmament 
at the session, regarded by many States, 
including my own, as crucial to our efforts for 
an integrated approach, was a great 
disappointment. It was, moreover, regrettable 
that some of the leading Powers disregarded their 
commitments undertaken in the 197% Final 
Document and were unwilling to use the United 
Nations as an instrument for genuine disarmament 
effort. These developments have prevented 
meaningful progress in stemming the tide of the 
arms race.
227.	Despite that failure, however, the 
session has served as a focal point for 
widespread expression of public concern about the 
arms race, and in particular about the danger of 
nuclear weapons. The proposals for a ban on the 
use of nuclear weapons, and for a freeze on their 
development and production, and the renewed call 
for a comprehensive ban on nuclear- weapon tests, 
fully reflected world opinion. It is our hope 
that the bilateral talks between the United 
States and the Soviet Union will be pursued with 
a sense of urgency and lead to meaningful 
limitations and significant reductions in nuclear 
weapons. The nuclear Powers should, moreover, 
recognize that it :s no less important to pursue 
multilateral negotiations, by enabling the 
Committee on Disarmament to discharge its 
responsibilities and renew efforts to negotiate 
on the priority issues.
228.	There is a growing apprehension that the 
region of the Indian Ocean is rapidly become the 
focus of a new cold-war rivalry between the 
super-Powers. As a littoral State, Indonesia is 
convinced that the convening of the 
International! Conference on the Indian Ocean is 
ar\ essential step towards the establishment of a 
zone of peace. We are fully aware of the 
ramifications of the conflicts and tension that 
engulf the region. It is precisely for this 
reason that the Conference, as stipulated in 
relevant General Assembly resolutions, should be 
the forum to discuss all relevant issues, with a 
view to opening the constructive dialogue that 
heretofore has eluded us. It is a truism that the 
convening of one conference might not suffice to 
resolve all the problems pertaining to the Indian 
Ocean. However, the Conference should be a first 
step towards improving the political and security 
climate in the region.
229.	In recent months the international 
community has witnessed renewed large-scale 
military operations by South Africa against SWAPO 
in a desperate attempt to eliminate the sole 
authentic and internationally recognized 
representative of the Namibian people. It should 
be noted that there is nothing new in these South 
African tactics. The racists in Pretoria have on 
numerous occasions used their military forces to 
thwart any progress in the negotiations to 
implement Security Council resolution 435 (1978).
230.	South Africa has clearly demonstrated 
that it is prepared to use every maneuver, and to 
exploit every opportunity to employ force, to 
undercut all efforts towards a negotiated 
settlement leading to the establishment of an 
independent Namibia.
231.	The most expeditious means to bring about 
Namibian independence is contained in the Arusha 
Declaration and Programme of Action on Namibia 
adopted by the United Nations Council for Namibia 
in May this year. It urged the Western contact 
group to accept SWAPO's constructive proposal 
for the early implementation of the United 
Nations plan and to exert firm and genuine 
pressure on South Africa. In this regard, my 
delegation will firmly oppose any effort by South 
Africa to impose any fraudulent electoral, 
constitutional or political schemes, and any 
pretext to link the solution of the Namibian 
problem to any other issue that would be in 
contravention of resolution 433 (1978), all of 
which are designed to perpetuate South Africa's 
domination of the Territory. Furthermore, at the 
Arusha meeting my delegation endorsed the call 
for a Geneva-type conference at which all 
outstanding issues should be discussed and 
resolved together in a comprehensive manner. The 
early scheduling of such a conference may help 
intensify current efforts to overcome South 
Africa's intransigence. Despite the many 
obstacles that continue to block the way to 
securing Namibia's independence, the negotiating 
process has shown some signs of progress, as 
noted in the Secretary-General's report. Every 
effort should be made, however, to compel South 
Africa to negotiate in good faith and within the 
guidelines established by resolution 435 (1978).
232.	It is disturbing to all of us that, 
despite the condemnation of the system of 
apartheid by almost all Member States, South 
Africa continues to ignore the repeated appeals 
of the international community to end the 
practice of
233.	Guided by the important decisions adopted 
at the International Conference on Sanctions 
against South Africa, held in Paris in 1981, my 
delegation is convinced that the international 
community should intensify its solidarity with 
the people of South Africa by maintaining and 
strengthening the agreed set of sanctions 
designed to isolate South Africa in all spheres 
of international relations.
234.	On 30 April 1982 the Third United Nations 
Conference on the Law of the Sea adopted a 
comprehensive Convention on the Law of the Sea.^ 
This was a monumental achievement in multilateral 
negotiations under the auspices of the United 
Nations. The fact that the draft Convention was 
adopted by 130 countries and was opposed by only 
4 indicates that each provision is acceptable to 
the overwhelming majority of the States in the 
world. It is conceivable that, taken separately, 
all provisions of the Law of the Sea Convention 
are not acceptable to a particular country. But 
taken as a whole, being a compromise text in a 
package, the text is obviously acceptable to the 
world community. My delegation believes that the 
Law of the Sea Convention is extremely important 
to maintaining law and order in ocean affairs as 
well as to promoting national development and 
management of ocean uses and resources. My 
delegation therefore would like to appeal to the 
small number of countries which have not adopted 
the Convention to reconsider their position, so 
that the Law of the Sea Convention, being the 
product of long years of negotiation, can become 
truly universal in nature and application.
235.	Concurrent with the continuing critical 
climate in international politics, the 
international economy has plunged to one of the 
lowest depths in several decades.
236.	Aggravating the situation is the serious 
erosion of multilateral economic co-operation, 
mainly through the regressive policies of some 
developed countries, which run counter to the 
basic goals and objectives of an increasingly 
interdependent world.
237.	The seemingly hopeful signs generated at 
the Cancun and Versailles Economic Summits in 
seeking a breakthrough in the stalemated global 
negotiations have proved to be illusory. It has 
to be acknowledged that there was indeed some 
movement towards launching the global 
negotiations through an enabling resolution. 
However, the informal consultations so far have 
regretfully not yielded any substantive 
progress. My delegation endorses the search for 
new initiatives to reach a consensus on some 
crucial procedural issues. These efforts can be 
successful only if some developed countries 
demonstrate the political will to take positive 
step towards an early launching of these 
negotiations.
238.	An important feature underlying the 
economic system today is that of interdependence. 
We believe that interdependence does not imply 
only a mutuality of benefits for both the rich 
and poor countries. It also means that the 
self-sustained economic development of the 
developing countries could contribute towards the 
economic well-being of the developed countries.
239.	We are pleased to note that there has 
been a gradual increase of understanding by some 
developed countries on the inevitability of 
interdependence. It is our sincere hope that 
these countries would be willing to undertake the 
adjustments needed to achieve this concept.
240.	We are convinced that piecemeal, 
domestic- oriented and bilateral remedies for our 
global problems are a futile exercise in a world 
of increasing interdependence. Restructuring, 
therefore, under the aegis of our universal body, 
the United Nations, should no longer be deferred.
241.	Having said that, I wish to emphasize 
that this does not mean that the global 
negotiations or the efforts to launch them should 
in any way divert our attention from the ongoing 
negotiations in other sectoral forums.
242.	The restructuring of international trade 
is a vital vehicle for achieving self-sustained 
development. And above anything else, access to 
markets is crucial. Regretfully, the escalation 
of protectionist measures practiced by some 
developed countries has seriously eroded the 
efforts of the developing countries to expand 
their exports. The sharp deterioration of their 
terms of trade continues to aggravate their 
already serious economic plight.
243.	In this context, the forthcoming 
ministerial meeting of GATT provides an excellent 
opportunity and a historic turning point for the 
establishment of fair international trading 
practices. Such action is imperative for the 
expansion of trade of the developing countries.
244.	The sixth session of UNCTAD, scheduled 
for late next spring at Belgrade, will, we 
believe, be of crucial importance for remedying 
the central problems and the current disruptions 
in world trade and development which could lead 
to the revival of the world economy. If, however, 
the impasse continues with no concrete results 
emerging from these important meetings, we will 
once again be witnessing another lost chance in 
which the international community will have 
failed to grasp the opportunity for progress.
245.	Given the slow pace of the North-South 
negotiations, the measured progress of 
collective self-reliance among developing 
countries is more indispensable now than ever. 
Indonesia is committed to this process, not only 
because it is transforming the patterns of 
development, but because it constitutes an 
essential ingredient for the rapid advancement of 
the developing countries.
246.	In this connection, we endorse the 
results of the meeting of the Intergovernmental 
Follow-up and Co-ordination Committee on economic 
co-operation among the developing countries held 
in Manila in August. Its recommendation to start 
negotiations on a global system of trade 
preference among developing countries and the 
development of food security reserves deserves 
our particular attention. In our opinion, the 
implementation of the global system of trade 
preference, through a gradual approach, will 
ultimately help the efforts for trade expansion 
among developing countries.
247.	In so far as co-operation on food 
security reserves is concerned, we believe that 
it can best be implemented through sub-regional 
and regional arrangements, which could then be 
extended on a world-wide scale. We in ASEAN have 
initiated such an arrangement and are in the 
process of trying to develop further the ASEAN 
food security reserve co-operation.
230. Turning briefly now to some social aspects 
of the United Nations activities, the 
preparations for the International Youth Year in 
1985, which are now in progress, are commendable. 
An increased participation of non governmental 
youth organizations in the International Youth 
Year would greatly encourage them to share in the 
responsibilities of solving global youth problems 
and thereby help to promote world peace. Such an 
exercise would also increase their ability to 
participate in the national youth development 
program. The Indonesian Government, therefore, 
fully supports the Specific Programme of Measures 
and Activities.
251.	With reference to the status and role of 
women, there is an increased recognition of their 
contribution towards development as reflected in 
the Mexico, World Plan of Action for the 
Implementation of the Objectives of the 
International Women-Year. This positive trend is 
further stimulated by the adoption of the 
Convention on the Elimination of AH Forms of 
Discrimination against Women. We sincerely hone 
that the 1985 World Conference on the United 
Nations Decade for Women will be able to review 
and appraise constructively the implementation of 
the Plan of Action.
252.	This year that has witnessed its abundant 
share of world-wide turbulence and tragedy, and 
the inca-pacity of the United Nations to prevent 
them or to provide timely redress, and there is 
always the temptation to lapse into cynicism and 
disaffection. But the reforming impulse, the 
hopes and yearnings of peoples everywhere for a 
more peaceful, just and prosperous world order 
based on the ideals and principles of the Charter 
remain alive and cannot be quieted.
253.	Indonesia remains convinced 'hat despite 
its present inadequacies, the United Nations 
still represents the best instrument to 
transform these hopes into reality and to fashion 
at least the minimum conditions for a better 
life for all in the decades to come. Therefore, 
if the Organization is to fulfill its role as the 
focal point for the global management of the 
critical problems of our time, it is imperative 
that a new sense of purpose be instilled in its 
mechanisms and procedures so as to prevent it 
from degenerating into a sterile debating forum. 
My delegation further believes that in this 
effort the non-aligned movement to which 
Indonesia belongs could and should make an 
important contribution, both at the conceptual 
level and in initiating concrete proposals, as it 
has consistently done in the past on the global 
issues of peace, security and international 
economic co-operation.
254.	In a rapidly changing world of disparate 
interests and contending visions, the only 
alternative to re-storing the United Nations as a 
relevant organization capable of meeting the 
challenges of our time is to allow an unmanaged 
and uncontrollable slide into international chaos 
and anarchy. As the Secretary-General has warned, we appear to be perilously close to that point.
255.	Thus, for once, the task before us should 
not be seen in terms of a demand by one side and 
an act of generosity by the other. For it may not 
be just our mutual interest that is at stake, but 
our common survival, and none of us can afford to 
evade this challenge and refuse to bear this 
responsibility.
